Citation Nr: 0003010	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from January 1937 to August 
1959.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1997 
rating decision of the North Little Rock, Arkansas Regional 
Office which declined to reopen the veteran's claim for 
entitlement to service connection for a heart disorder for 
lack of new and material evidence.  The veteran has been 
represented throughout this appeal by the Arkansas Department 
of Veterans Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The RO denied service connection for a heart disorder in 
April 1968.  The veteran was notified in writing of the 
decision in April 1968.  The veteran did not perfect a 
substantive appeal within one year of the adverse decision.  

3.  The additional documentation submitted since the April 
1968 decision is new and material as to the issue of service 
connection for a heart disorder and is, therefore, sufficient 
to reopen the veteran's claim.  


CONCLUSION OF LAW

The additional documentation received since the April 1968 RO 
decision constitutes new and material evidence sufficient to 
reopen the veteran's claim for service connection for a heart 
disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Prior RO Decision

In April 1968, the RO denied service connection for a heart 
disorder, specifically generalized arteriosclerosis.  It was 
reasoned, essentially, that a heart disorder had not been 
shown to have been incurred in or aggravated by the veteran's 
period of service and that, therefore, service connection for 
such disorder was not warranted.  

The evidence upon which the RO formulated its April 1968 
denial of service connection may be briefly summarized.  The 
veteran had active service from January 1937 to August 1959.  
The service medical records available at the time of the 
April 1968 RO decision were incomplete.  An August 1942 
physical examination report noted that the veteran's heart 
rate was slightly accelerated and that his rhythm was 
regular.  The examiner indicated that there was an occasional 
harsh systolic sound over the apex.  The blood pressure 
reading was 126/80.  The diagnosis referred to another 
disorder.  A physical examination report, apparently dated in 
September 1944, noted that the veteran had a functional 
systolic murmur.  His blood pressure, at that time, was noted 
to be 144/80.  A February 1957 electrocardiographic report 
noted that there was a widened end systolic pressure "II and 
ANF" and that "ST-T [was] depressed from I to III and 
ANF".  The report indicated that there was an abnormal 
tracing with ST-T abnormalities.  A subsequent February 1957 
electrocardiographic report was noted to be probably within 
normal limits.  

An October 1957 examination report noted that the veteran had 
a history of heart palpitations and exertional dyspnea.  
There were notations that the veteran's heart and vascular 
system were normal.  An October 1957 electrocardiographic 
report noted that there were ST+T wave changes that had 
reverted to normal and that the report was considered to be 
within normal limits.  An October 1957 consultation report 
noted that the veteran complained of mild dyspnea and a 
slight pulling sensation in his chest on severe exertion such 
as lifting one hundred pounds.  The veteran also reported 
that he had a sensation of a few skipped beats in a lying 
position.  His blood pressure was 126/80.  The examiner 
reported that an electrocardiogram was negative and that an 
exercise tolerance test was normal.  The impression was no 
disease of the heart or lungs.  Pursuant to the June 1959 
separation examination, the veteran checked that he suffered 
from shortness of breath, pain or pressure in his chest and 
palpitation or pounding of his heart.  The June 1959 
examination report indicated that the veteran's blood 
pressure was 112/72.  It was noted that the veteran had 
shortness of breath on severe exertion and that he had 
ruptured varicose veins of the right thigh medially with some 
foot swelling.  There also were notations that the veteran's 
heart and vascular system were normal.  

The veteran underwent a Department of Veterans Affairs 
(hereinafter "VA") general medical examination in December 
1967.  The examiner noted as to the veteran's heart, that the 
apical impulse was located at 9 cm in the midclavicular line 
at the 5th intercostal space.  There were no thrills or 
murmurs and normal sinus rhythm.  The veteran's blood 
pressure was noted to be 140/80.  The diagnoses included 
generalized arteriosclerosis (calcium sclerosis, lumbar 
aorta).  

B.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's decision in April 1968, 
consists of statements on appeal from the veteran; a February 
1976 VA treatment record; VA dental treatment records dated 
from September 1960 to February 1989; private treatment 
records dated from December 1980 to August 1997; additional 
service medical records; a November 1997 statement from Riley 
D. Foreman, D.O., FACP, FACC/ah; a private treatment record 
dated in April 1998; an August 1998 VA psychiatric 
examination report; and a June 1999 VA neurological 
examination report.  

The additional service medical records were not of record 
previously.  There was no reference to complaints of or 
treatment for a heart disorder.  

The February 1976 VA treatment report noted that the veteran 
had varicose veins, long saphenous, left, and that stripping 
was advised.  Private treatment records dated from December 
1980 to August 1997 indicated that the veteran was treated 
for disorders including variously diagnosed heart disorders.  
A December 1980 history and physical report from Booneville 
City Hospital noted that the veteran was admitted with a two 
week history of a cold and upper respiratory disorder.  It 
was noted that the veteran had no history of heart disease.  
A December 1980 review of systems report indicated diagnoses 
which included atherosclerotic heart disease with insidious 
congestive failure (suspected).  A January 1982 report 
related diagnoses including atherosclerotic heart disease 
with compensated congestive heart failure.  

A July 1997 history and physical report from St. Edward Mercy 
Medical Center noted that the veteran reported a history of a 
possible myocardial event in 1984 as well as a history of 
cardiac arrhythmia.  The impression included congestive heart 
failure.  A July 1997 consultation report indicated that the 
veteran was seen with a chief complaint of being short of 
breath.  It was noted, as to history, that the veteran 
reported that he was told that he had a myocardial infarction 
in 1984 and that he also suffered from congestive heart 
failure.  It was further reported that the veteran had a 
history of hypertension.  The impression included dyspnea and 
hypoxemia, congestive heart failure, probably coronary 
disease with the need to rule out a recent myocardial 
infarction, and the need to rule out peripheral vascular 
disease.  An August 1997 report from the Cooper Clinic, P.C., 
noted diagnoses including congestive heart failure, stable.  

In a November 1997 statement, Dr. Foreman reported that he 
had seen the veteran for cardiac problems and that he had 
three major medical problems.  It was noted that the veteran 
had a rhythm disorder, specifically atrial fibrillation, 
significant lung disease and dyspnea and varicose veins in 
the lower extremities.  Dr. Foreman reported that the veteran 
informed him that at the time of his retirement from service, 
he was told that he had varicose veins.  Dr. Foreman reported 
that the veteran did complain of dyspnea prior to discharge 
and that some type of electrocardiogram abnormality was noted 
at that time.  Dr. Foreman further indicated that the veteran 
reported that he was told by an attending physician that he 
should be evaluated in a timely fashion by the VA for his 
possible disability.  Dr. Foreman stated that he certainly 
thought that the veteran's case should be reviewed and that, 
if appropriate, he should be afforded disability, based on 
his claims.  

The veteran underwent a VA psychiatric examination in August 
1998.  The diagnoses included cardiac and pulmonary problems.  
A June 1999 VA neurological examination report referred to 
other disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the April 1968 RO decision 
denied service connection for a heart disorder on the basis 
that such disorder had not been shown to have been incurred 
in or aggravated by the veteran's period of service.  At the 
time of the April 1968 RO decision, the veteran's service 
medical records were incomplete.  The Court has held that in 
such a case, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  
The available service medical records, at that time, noted 
that pursuant to an August 1942 physical examination report, 
the veteran's heart rate was reported to be slightly 
accelerated with a regular rhythm.  The examiner indicated 
that there was an occasional harsh systolic sound over the 
apex.  A physical examination report, apparently dated in 
September 1944, noted that the veteran's blood pressure was 
144/80 and that he had a functional systolic murmur.  A 
February 1957 electrocardiographic report indicated that 
there was an abnormal tracing with ST-T abnormalities.  
However, a subsequent February 1957 electrocardiographic 
report was noted to be probably within normal limits.  
Additionally, the Board notes that an October 1957 
examination report noted that the veteran had a history of 
heart palpitations and exertional dyspnea.  There were 
notations that the veteran's heart and vascular system were 
normal.  An October 1957 consultation report noted that the 
veteran complained of mild dyspnea and a slight pulling 
sensation in his chest on severe exertion.  The veteran also 
reported that he had a sensation of a few skipped beats in a 
lying position.  The examiner reported that an 
electrocardiogram was negative and that an exercise tolerance 
test was normal.  The impression was no disease of the heart 
or lungs.  Pursuant to the June 1959 examination report, the 
veteran reported that he suffered from shortness of breath, 
pain or pressure in his chest and palpitation or pounding of 
his heart.  It was noted that the veteran had shortness of 
breath on severe exertion and that he had ruptured varicose 
veins of the right thigh medially with some foot swelling.  
The veteran's blood pressure, at that time, was 112/72 and 
there were notations that his heart and vascular system were 
normal.  The Board also observes that a December 1967 VA 
general medical examination report indicated diagnoses 
including generalized arteriosclerosis (calcium sclerosis, 
lumbar aorta).  

The Board notes that the evidence submitted since the April 
1968 RO decision includes additional service medical records 
which were not of record previously.  The additional service 
medical records did not refer to complaints of or treatment 
for a heart disorder.  The Board observes that where new and 
material evidence consists of supplemental service medical 
records received after a decision has become final, the 
former decision will be reconsidered.  38 C.F.R. § 3.156(c) 
(1999).  Further, the Board notes that private and VA 
treatment records dated from February 1976 to August 1997 
indicated that the veteran was treated for variously 
diagnosed cardiovascular disorders including atherosclerotic 
heart disease with insidious congestive heart failure, 
varicose veins, congestive heart failure, probable coronary 
disease with the need to rule out a recent myocardial 
infarction, and the need to rule out peripheral vascular 
disease.  The Board observes that a November 1997 statement 
from Dr. Foreman noted that the veteran had a rhythm 
disorder, specifically atrial fibrillation, significant lung 
disease  and dyspnea and varicose veins in the lower 
extremities.  Dr. Foreman reported that the veteran informed 
him that at the time of his separation from service, he was 
told that he had varicose veins.  It was noted that the 
veteran also reported that he complained of dyspnea prior to 
discharge and that some type of electrocardiogram abnormality 
was noted at that time.  Dr. Foreman also indicated that the 
veteran indicated that he was told by an attending physician 
that he should be evaluated in a timely fashion by the VA for 
his possible disability.  Dr. Foreman commented that he 
certainly thought that the veteran's case should be reviewed 
and that, if appropriate, he should be afforded disability 
based on his claims.  

The Board observes that the Court has held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute "competent medical evidence" satisfying 
the Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  
Additionally, as to a determination of whether evidence is 
new and material, a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet.App. 406 (1995).  The Board also 
observes that although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  Dr. Foreman's 
comments were apparently solely based on a history provided 
by the veteran.  However, in consideration of the medical 
evidence noted above including Dr. Foreman's statement and 
the provisions of 38 C.F.R. § 3.156(c) (1999), the Board 
finds that the additional submitted evidence is significant 
enough that it must be considered in order to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
finds that such evidence is new and material as to the issue 
of service connection for a heart disorder and is, therefore, 
sufficient to reopen the veteran's claim on a de novo basis.  


ORDER

The veteran's petition to reopen his claim of entitlement to 
service connection for a heart disorder is granted.  


REMAND


The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for a heart disorder.  In light of the reopening 
of the veteran's claim, the Board observes that the veteran's 
entitlement to service connection for such disorder is to be 
determined following a de novo review of the entire record.  
In considering a similar factual scenario, the Court has held 
that:

. . . when, as here, the Board addresses 
in its decision a question that had not 
been addressed by the RO, it must 
consider whether the claimant has been 
given adequate notice of the need to 
submit evidence or argument on that 
question and an opportunity to submit 
such evidence and argument and to address 
that question at a hearing, and if not, 
whether the claimant has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet.App. 
384, 394 (1993).  

In consideration of the Court's holding in Bernard, the 
veteran should be provided an opportunity to submit further 
evidence, testimony and argument in support of his claim 
prior to resolution of the instant appeal.  

Additionally, in reviewing the record, the Board notes that 
the veteran has not been afforded a VA cardiovascular 
examination.  An August 1998 VA psychiatric examination 
report noted diagnoses including cardiac and pulmonary 
problems.  A July 1997 history and physical report from St. 
Edward Mercy Medical Center indicated an impression which 
included congestive heart failure.  Also, a July 1997 
consultation report related an impression which included 
dyspnea and hypoxemia, congestive heart failure, probably 
coronary disease with the need to rule out a recent 
myocardial infarction, and the need to rule out peripheral 
vascular disease.  Further, as discussed pursuant to the 
determination above, a November 1997 statement from Dr. 
Foreman noted that the veteran had a rhythm disorder, 
specifically atrial fibrillation, significant lung disease  
and dyspnea and varicose veins in the lower extremities.  Dr. 
Foreman reported that the veteran informed him that at the 
time of his separation from service, he was told that he had 
varicose veins.  It was noted that the veteran also reported 
that he complained of dyspnea prior to discharge and that 
some type of electrocardiogram abnormality was noted at that 
time.  Dr. Foreman commented that he certainly thought that 
the veteran's case should be reviewed and that, if 
appropriate, he should be afforded disability based on his 
claims.  

The Board notes that the veteran's service medical records 
indicate that in September 1944, he was noted to have a 
functional systolic murmur.  His blood pressure at that time 
was 144/80.  Also, a February 1957 electrocardiographic 
report indicated that there was an abnormal tracing with ST-T 
abnormalities.  However, a subsequent February 1957 
electrocardiographic report was noted to be probably within 
normal limits.  Additionally, the Board notes that an October 
1957 consultation report noted that the veteran complained of 
mild dyspnea and a slight pulling sensation in his chest on 
severe exertion.  The veteran also reported that he had a 
sensation of a few skipped beats in a lying position.  The 
examiner reported that an electrocardiogram was negative and 
that an exercise tolerance test was normal.  The impression 
was no disease of the heart or lungs.  The Board further 
observes that pursuant to the June 1959 examination report, 
the veteran reported that he suffered from shortness of 
breath, pain or pressure in his chest and palpitation or 
pounding of his heart.  It was noted that the veteran had 
shortness of breath on severe exertion and that he had 
ruptured varicose veins of the right thigh medially with some 
foot swelling.  The veteran's blood pressure, at that time, 
was 112/72 and there were notations that his heart and 
vascular system were normal.  

The Board notes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, the evidence of inservice complaints 
as to a heart disorder, the November 1997 statement from Dr. 
Foreman, the lack of a VA examination with an adequate 
opinion as to the etiology of the veteran's claimed heart 
disorder and in consideration of the Court's holdings in 
Colvin and Halstead, the Board concludes that a VA 
cardiovascular examination would be helpful in resolving the 
issues raised by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim and may 
request a personal hearing.  The veteran 
should be allowed an adequate period of 
time to respond to the RO's notice.  

2.  The RO should schedule the veteran 
for a VA cardiovascular examination in 
order to determine the present nature and 
severity of his heart disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed heart disorder to include 
whether such disorder is reasonably shown 
to be related to the veteran's period of 
service.  A complete rationale for any 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should adjudicate the veteran's 
claim for service connection for a heart 
disorder on a de novo basis giving 
consideration to any additional evidence 
obtained.  A supplemental statement of 
the case should also be prepared and 
issued.

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 


